Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims Status:
	Claims 1, 3, 5-7, 9-17, 19, 21-23 and 26-27 are pending and under examination.

Claim Objections
Claim 14 is objected to because of the following informalities:  claim 14 appears incomplete as it lacks a period and does not have proper Markush language. See MPEP 2117(I): “Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C").   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Ex parte Cahill, 1893 C. D., 78; 63 O. G., 2125). These claims contain parentheses which raises the question as to which term is required by the claim because the subject matter in the parentheses is not identical in scope. Essentially, the claims use both narrow, the subject matter in parenthesis, and broad limitations of the genetic profiles of HLA-DQ2.5 and HLA-DQ8.1. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.



Claims 1, 3, 5-7, 9-17, 19, 21-23 and 26-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miller et al. (US 20150150996) and Smarr et al. (PNAS 2016;113(18):5059-5064) and Shea et al. (WO 2013192532) and Pisapia et al. (Journal of Autoimmunity 2016;70:63-72) and Fasano et al. (US 20150174199) and Tourneau et al. (J Natl Cancer Inst. 2009;101:708-720) as evidenced by Getts et al. (Sci. Transl. Med. 2014;6;12 pages). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims:

    PNG
    media_image1.png
    271
    1392
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
	With regard to instant claims 1, 14, 21 and 22, Miller et al. teach methods of tolerance induction to a human subject by treating celiac disease or gluten allergy  deficiency, vitamin B 12 deficiency, intestinal mucosal damage, and low bone density. Miller et al. also teach that PLGA microspheres encapsulate cytokines IL-I0, TGF-β or both (Figure 8; [0043, 0280]). 
	With regard to instant claim 3, Miller et al. teach: “The route(s) of administration useful in a particular application are apparent to one of skill in the art. Routes of administration include but are not limited to topical, dermal, transdermal,
transmucosal, epidermal, parenteral, gastrointestinal, and naso-pharyngeal and pulmonary, including transbronchial and transalveolar.” [0207]. Second agents can be administered (claim 73).
	With regard to instant claims 5-7, 9-13, Miller et al. teach carboxylated poly(lactide-co-glycolide) from Phosphorex, Inc. [0320] and claims PLGA (claim 71) of about 500 nm in diameter [0025, 0031]. In looking for characterization of carboxylated poly(lactide-co-glycolide) from Phosphorex, Inc., the Examiner found Getts et al. who teach that carboxylated poly(lactide-co-glycolide) from Phosphorex, Inc. is 50:50 copolymer with a zeta potential of -30- to -50 mV (Table 1, page 9 of 12) thus In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With regard to instant claims 26 and 27, the method of Miller et al. naturally results in apoptosis of macrophages or monocytes in the subject and induces immunologic anergy because the same materials are administered by Miller et al. as instantly claimed and Miller et al. direct the artisan to add additional anergy promoting agents (claim 73; [0076]).  The Examiner's finding is based on the principle that products of identical chemical compositions cannot have mutually exclusive properties. This is a well settled principle in patent law. See In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing.").
With regard to instant claims 1, 5-7 and 9-13, Smarr et al. teach encapsulation of antigens with poly(lactide-co-glycolide)(PLG) particle carriers (page 5059, right column) where the PLG was 50:50 with carboxylate end groups and negative zeta potential (page 5060, particle preparation) with a size of 543.8 ± 14.82 nm and the carboxylated surface had zeta potential of -55.2 ± 3.8 mV (page 5060, bottom right column). Smarr et al. teach that the biodegradable PLG(Ag) induced effective tolerance in a safe manner and is also capable of being loaded with multiple Ags or drugs while leaving the particle surface available for the attachment of additional immunomodulatory or targeting molecules (page 5064, last paragraph right column).
With regard to instant claims 1 and 2, Fasano et al. teach compositions and methods for treating gluten-related disorders such as celiac disease or gluten sensitivity 
With regard to instant claim 14, Fasano et al. teach that the hordeins and the secalins are found in barley and rye and are closey related proteins to gluten and gluten is actually made of alcohol soluble gliadins and alcohol insoluble glutenins [0051-0053].  
With regard to instant claim 15, Fasano et al. teach a gluten free diet (claim 21). 
With regard to instant claim 19, Fasano et al. teach a genetic predisposition where celiac disease is strongly associated with specific human leukocyte antigen (HLA) where most celiac disease patients (approximately 95%) express genes encoding the major histocompatibility complex (MHC) class II protein HLA-DQ2. The remaining patients are usually HLA-DQ8-positive. [0093]. 
With regard to instant claim 19, Pisapia et al. teach that in regard to celiac disease (CD): “More than 95% of CD patients carry the HLA DQA1*05 and DQB1*02 
With regard to instant claim 17, Tourneau et al. teach various dose escalation methods where the guiding principle is to avoid exposing too many patients to subtherapeutic doses while preserving safety and maintaining rapid accrual (Abstract; Table 1 and Figure 2). Tourneau et al. teach ascending dosages in Figure 2B:

    PNG
    media_image2.png
    556
    609
    media_image2.png
    Greyscale
 
With regard to instant claim 1, Shea et al. teach that antigens can be coupled to the surface of a carrier particle or encapsulated within the carrier particle (claims 11 and 12; [0017]) where the antigen can be A-gliaden (claims 14 and 15) which carrier particle is carboxylate surface functionalized (claims 19 and 20) poly(lactic-co-glycolic) particle (claim 5) for use in methods of treating celiac disease (claims 24 and 25).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Miller et al. is that Miller et al. do not expressly teach encapsulating one or more gliadin antigenic epitopes such as 
2. The difference between the instant application and Miller et al. is that Miller et al. do not expressly teach that the subject is on a gluten free diet; the TIMP-GLIA is infused over 30 minutes, 1 hour, 2 hours, 3 hours or more; is infused at escalating rates. This deficiency in Miller et al. is cured by the teachings of Fasano et al. and Tourneau et al.

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 

Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Miller et al. with one or more , as suggested by Miller et al., Shae et al., Smarr et al., Pisapia et al. and Fasano et al. as evidenced by Getts et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. While the art of Miller et al. does teach and suggest coupling antigens to the surface of PLGA particles for inducing tolerance in subjects with gluten allergy or celiac disease (Example 34), Miller et al. also teaches encapsulating actives within the particles as discussed above but is silent on encapsulating gliadin antigenic epitopes such as gliadin, glutenin, hordein or secalin. Miller et al. does teach using carboxylated PLG, which as evidenced by Getts et al. has the same zeta potential as instantly claimed. However, the art of Shae et al. provides a nexus teaching that gliadin antigenic epitopes can be either be coupled to the surface like Miller et al. suggested or encapsulated in the carrier. Smarr et al. teaches that antigens may be encapsulated in carboxylated poly(lactide-co-glycolide)(PLG) particle carriers where the PLG is 50:50 with carboxylate end groups and negative zeta potential with a size of 543.8 ± 14.82 nm and the carboxylated surface has zeta potential of -55.2 ± 3.8 mV. Thus another way to induce protective tolerance to the antigen known to the artisan is to encapsulate the antigen as taught by Smarr et al. and Shae et al. Accordingly, the ordinary artisan would 
With regard to the genetic profile, as noted by Pisapia et al., celiac disease patients carry the HLA-DQ2.5 and DQ8 genes which is why they have celiac disease. 
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Miller et al. wherein the subject is on a gluten free diet and the TIMP-GLIA is infused over 30 minutes, 1 hour, 2 hours, 3 hours or more; is infused at escalating rates, as suggested by Fasano et al. and Tourneau et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. When the subject has celiac disease or gluten sensitivity, the art of Fasano et al. instruct the artisan to also have the patient on a gluten-free diet (claims 16, 19-21). The ordinary artisan would do so with a reasonable expectation of success. With regard to the administration of the TIMP-GLIA infusion time periods and escalating rates, Fasano et al. teach adjusting the dosage levels for optimization and Tourneau et al. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1, 3, 5-7, 9-17, 19, 21-23 and 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 25, 26, 30-42 of U.S. Patent No. 10617747. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented subject matter is also directed to methods of treating celiac disease (claims 26 and 34) with gliadin epitopes (claims 32 and 38) administered i.v. (claims 33 and 35) where the particles are 50:50 polylactic:polyglycolic (PLG) (claim 39) with a zeta potential of about -40 to -50 mV or about -30 to about -60 mV (claims 36 and 37) and the PLG encapsulates the gliadin (claims 1, 14,  25) and is surface functionalized carboxylation (claim 40). The method of the patent administers the same gliadin in the same vehicle to treat the same disease then the administration implicitly improves one or more signs or symptoms of celiac disease or gluten sensitivity such as those found in instant claim 22 and administration results in apoptosis of macrophages or monocytes in the subject and induces immunologic anergy. 
The patent does not expressly teach administration to a subject with a genetic profile at a dose of 0.1 to 10 mg/kg or that it is infused over 30 minutes, 1, 2, 3 hours or more at escalating rates. However, the patient has celiac disease which is a genetic disorder and therefore the subject inherently has that profile. The dosage amount and time of administration is merely routine optimization by the ordinary medical artisan in the best interest of patient welfare and expected outcome. 
The patent does not expressly teach identification of one or more signs of celiac disease as instantly claimed. However, the subject has celiac disease and therefore some diagnostic of one or more signs must have indicated celiac disease and 
Accordingly, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patented subject matter. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613